131 F.3d 151
97 CJ C.A.R. 3303
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Daniel R. BRUCE, Plaintiff-Appellant,v.William PERRILL, Warden, FCI-Englewood, Federal Bureau ofPrisons;  Angela Shenk, Inmate Records Mgr;  HarrySingletary, Secretary, Florida Dept. of Corrections;  D.Dufer;  Don Hunter;  Transcor America Inc., a TennesseeCorporation, Extradition Agent, Defendants-Appellees.
No. 97-1118
United States Court of Appeals, Tenth Circuit.
Dec. 5, 1997.

Before SEYMOUR, Chief Judge, PORFILIO and MURPHY, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


3
Plaintiff Daniel R. Bruce appeals the dismissal without prejudice of his civil rights complaint.  We have reviewed the record, the relevant authorities, and plaintiff's arguments on appeal, and we are persuaded that the district court did not err in dismissing the case.


4
We AFFIRM the judgment of the district court substantially for the reasons stated in the court's Order of Dismissal.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, or collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3